Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 7, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed January 7, 2022 has been entered. Claims 1-14 are pending. Applicant’s amendment has overcome rejections under 35 USC 112(b). Applicant’s amendment in addition to arguments have overcome rejections under 35 USC 103. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey Killian (reg. no. 50891) on February 18, 2022.


Claim 1 page 2 line 1, change “chosen target yield strength” to “target yield strength”.
Claim 1 page 3 line 13, change “chosen target yield strength” to “target yield strength”.
Claim 14 line 2, change “chosen target yield strength” to “target yield strength”.

Claim Interpretation
Applicant’s remarks filed May 24, 2021 (first paragraph of page 13 of reply), and maintained in the response filed January 7, 2022 identify the limitation Rp0.2target as an input for formula (1), the input being a value from within the claimed range             
                750
                ≤
                Rp0.2target 
                ≤
                1000
                 MPa
            
        . Rp0.2target will therefore be interpreted as an input for formula (1) such that cold and hot working conditions must satisfy:
            
                
                    
                        2.5
                        ×
                        Rc
                        +
                        1.85
                        ×
                        Rh
                        -
                        17.7
                        ×
                        Q
                    
                
                =
                
                    
                        Rp0.2target
                        +
                        4.93
                        -
                        1073
                        ×
                        C
                        -
                        21
                        ×
                        Cr
                        -
                        7.17
                        ×
                        Mo
                        -
                        833.3
                        ×
                        N
                    
                
                ±
                Z
            
        
Which when rearranged and values of Rp0.2target gives:
            
                750
                MPa
                ≤
                
                    
                        2.5
                        ×
                        Rc
                        +
                        1.85
                        ×
                        Rh
                        -
                        17.7
                        ×
                        Q
                    
                
                -
                
                    
                        4.93
                        -
                        1073
                        ×
                        C
                        -
                        21
                        ×
                        Cr
                        -
                        7.17
                        ×
                        Mo
                        -
                        833.3
                        ×
                        N
                    
                
                ∓
                Z
                ≤
                1000
                MPa
            
        
The same paragraph in applicant’s reply filed May 24, 2021 states “Moreover, by defining a range and its use in formula (1), the term Rp0.2target is expressly defined and is not indefinite”. This statement limits the definition itself of Rp0.2target, and therefore the limitation “target yield strength”, to             
                750
                ≤
                Rp0.2target 
                ≤
                1000
                 MPa
            
        , and clarifies that the definition of Rp0.2target is not a property of the produced stainless steel tube. Such definition is necessary in order to clarify that Rp0.2target, and “target yield strength” are practitioner’s intended yield strength, and that the claim does not depend on an individual’s mental determination. As there 
To understand why Rp0.2target must be limited to a formula input and cannot limit an intended yield strength, applicant is invited to consider a scenario in which, an austenitic stainless steel tube is produced having the composition of claim 1, the reduction ratios Rh and Rc of claim 1, the diameter, thickness, and Q limitations of claim 1, and the processing parameters satisfy the relationship:             
                750
                MPa
                ≤
                
                    
                        2.5
                        ×
                        Rc
                        +
                        1.85
                        ×
                        Rh
                        -
                        17.7
                        ×
                        Q
                    
                
                -
                
                    
                        4.93
                        -
                        1073
                        ×
                        C
                        -
                        21
                        ×
                        Cr
                        -
                        7.17
                        ×
                        Mo
                        -
                        833.3
                        ×
                        N
                    
                
                ∓
                65
                 
                MPa
                ≤
                1000
                MPa
            
        
The manipulative steps of producing such a tube would be identical to the manipulative steps of the claimed process regardless of the intended value of the yield strength and particularly regardless of whether the practitioner performs the above step but “targets” a yield strength of 1 MPa. Limiting Rp0.2 to a range which links and binds parameter values removes any uncertainty which would arise form a claim that depends on a variable. See MPEP2713.05(b)(II) for discussions on when a reference to an object which is a variable is indefinite.
	The limitation “determining a value for degree of hot reduction (Rh), a value for degree of cold reduction (Rc), and a value of Q based on the composition of the austenitic stainless steel and a target yield strength such that formula (1) is satisfied” will be interpreted as “determining a value for degree of hot reduction (Rh), a value for degree of cold reduction (Rc), and a value of Q such that formula (1) is satisfied  the composition of the austenitic stainless steel and the target yield strength. Such interpretation is necessary to distinguish the claim limitation over uncertain limitations in the term “based on”.
Claim 14 requires that the measured yield strength of the cold rolled tube be within 65 MPa of the range satisfied for Rp0.2target when the degrees of hot and cold rolling, diameters, 
 
Response to Arguments
Applicant’s arguments, see the paragraphs starting on the fourth to last line of page 10 of applicant’s reply, filed January 7, 2022, with respect to claims 1-14 have been fully considered and are persuasive.  The rejections of claims 1-14 under 35 USC 103 have been withdrawn. 
The persuasive portions of applicant’s arguments point out that claims are now limited to perform actions within the particularly claimed parameter ranges. Applicant is cautioned against improperly inferring persuasiveness of arguments directed to predictive quality of the claimed relationships as practice of the processes disclosed by the prior art would result in the yield strength which the prior art discloses for performing such processes regardless of whether or not prior art references expressly considered specific correlative equations, and as prior art discloses the yield strength, further experiments would not be necessary to determine that yield strength.


Reasons for Allowance
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 as amended above recites a process of producing an austenitic stainless-steel tube comprising steps of producing an ingot of austenitic stainless steel wherein the austenitic stainless steel satisfies the particularly recited composition requirements. Claim 1 requires actively performing hot extruding and cold rolling such that the degree of hot reduction (Rh), the degree of cold reduction (Rc), and a value (Q) dependent on tube dimensions before and after 
The prior art reference Taigang Stainless (CN104962836A) or combination Suwabe (US20110252854) in view of Sawawatari (US20140083576) and Semba (US20110088819) disclose processes for producing stainless steel tubes disclose producing austenitic stainless steel tubes for which the disclosed activity defines ranges of compositions and process steps which individually overlap composition ranges, Rh, Rc, and Q, but the prior art references alone or in combination do not suggest that the performed steps be limited by any interrelation formula, let alone formula (1).  
Claims 2-14 incorporate the limitations of claim 1 by dependence and therefore define over the art for the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736